             Cash 2:19-mc-00145-UA-E




              1 KINSELLA WEITZMAN ISER KUMP & ALDISERT LLP
                JOSHUA M.ROSENBERG(SBN 274473)                             ~      JUL ~ ~ 209
              2 Jrosenberg~kwikalaw.co~n
                808 Wilshire oulevard, 3r Floor                                  ~_.
                                                                           CENTRAL DISTRICT
              3 Santa Monica, California 90401                             Bl'                OF CALi~ ,
                Telephone: 310.566.9800
              4 Facsimile: 310.566.9850
              5 Attorneys for Petitioner Sparkasse Koln
                Bonn
              6
              7
              8                           UNITED STATES DISTRICT COURT
:
.
a
a             9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
             10
.
.    o
             11 IN RE APPLICATION OF                                                ~• "voles
                                                          Misc. Action No. 2 ~ ~~'''''~~                   I•~
.
; oo ~
                SPARKASSE KOLN BONN FOR AN
~ ~o~
  o ~~       12 ORDER PURSUANT TO 28 U.S.C.
a i~ao          § 1782 TO CONDUCT DISCOVERY                           ORDER TO ISSUE
     ~ ~M    13 FOR USE IN A FOREIGN                       UBPOENA TO METRO-
x Q°~~ J ~
                PROCEEDING,                               GOLDWYN-MAYER STUDIOS,
     ~U      14                                           INC. AND TO EDWARD
~ mQ°                      Petitioner,                    SLIZEWSHI FOR THE TAHING
z ~Z~        15                                           OF A DEPOSITION AND THE
¢ =o ff                                                   PRODUCTION OF DOCUMENTS
             16                                           PURSUANT TO 28 U.S.C.§ 1782 TO
~ ~Q~'
     0                                                    CONDUCT DISCOVERY FOR USE
~
;~ QM
             17                                           IN A FOREIGN PROCEEDING
~~N w
~   ~
a            Ig
w
s
7            19
~~
             20
             21
             22
             23
             24
             25
             26
             27
             28
                  1 1205.00002/647115.1
                                                  [PROPOSED]ORDER
                   2:19-mc-00145-UA-E                                                             1




             1                                              --
             2              Petitioner Sparkasse Koln Bonn ("Applicant"), having applied for an order
             3 ~ granting leave to obtain discovery for use in foreign proceedings pursuant to 28
             4 ~ U.S.C. § 1782; and
             5              This Court, having considered the papers submitted by Applicant including
             6 ~ the Application, Declarations and E~ibits in Support, finds that the Application

Gi~~ 7 should be GRANTEDiy~~~•
          8  IT IS HEREBY ORDERED that:
.
,
a
a         9 (1) Applicant's Application for discovery pursuant to 28 U.S.C. § 1782 is
N
                   grantedj~v~~~'fi
~'0~ 10
    ~,
  o °Drn 11 (2) Applicant,through counsel or his agent, is authorized to issue, sign and
~ ~oc~°
  o ~~o     12~ ~ serve subpoenas upon Metro-Goldwyn-Mayer Studios Inc.("MGM")and Mr.
~ Mgo
    ~M
    0       13 ~ Edward Slizewski in substantially the same form as attached to the Declaration of
x a~~
~ >~~
 G-;,~U •
            14 ~ Joshua M. Rosenberg as Exhibits 1 and 2 to take discovery relating to the issue
    0
,~mdo U
z ~Z~       15 identified in this Application; and
   0                               s ~hovr~rv~►s sji~~I ~7~' „~'X"~d ~~
    ~ ~~    16        (3) ~'he                                                                    ~
F ~Zo
~o QM       17                                             the Federal Rules of Civil Procedure       e
~ 00N w
~     ~
.
:
a           18 Local Rules of the Central District of California,
s           19
z
.
.
x
            20                  IT IS SO ORDERED:
            211
            22 DATED: ~~~'~Jq
            231                                                     United States n~-~^* T~~~~
                                                                    ,~-,~~~s~~ar~ 3~d~'
            24
            25
            26
            27
            28
                  11205.00002/647115.1
                                                       [PROPOSED] ORDER
